In a suit to quiet title to lands, the complainant asserted title by adverse possession under color of title and adduced evidence to show possession for the statutory period under the requirements of Section 4655 (2935), Compiled General Laws, 1927. As there is substantial legal evidence to sustain the finding of the chancellor, and as it does not clearly appear from the whole record that the finding is erroneous, the decree is affirmed.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.